            Case 1:20-cv-03164-VSB Document 34 Filed 08/10/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                         8/10/2021
BRUDERMAN ASSET MANAGEMENT,                                :
LLC,                                                       :
                                                           :
                                        Plaintiff,         :        20-cv-3164 (VSB)
                                                           :
                      -against-                            :             ORDER
                                                           :
REAL TIME CONSULTANTS, INC.,                               :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the representations made at the August 9, 2021 conference in the above-

 captioned case, (Doc. 33), it is hereby:

          ORDERED that the parties are directed to submit a completed Case Management Plan

 and Scheduling Order with all proposed dates listed on or before August 13, 2021.

          IT IS FURTHER ORDERED that, in the meet-and-confer process, the parties are

 directed to share with each other any case law and/or relevant authority regarding the

 enforceability of any limitation of liability clause in the agreement at issue. The parties need not

 file anything on the docket to this effect at this time.

          IT IS FURTHER ORDERED that, to the extent Plaintiff intends to submit a motion for

 pro hac vice as represented at the August 9, 2021 conference in this case, the attorney in question

 is permitted to submit under seal a declaration or affidavit in support of his motion. The rest of

 any such application should be publicly filed on the docket.

          IT IS FURTHER ORDERED that the parties are directed to review the transcript from

 the August 9, 2021 hearing in this case and submit any proposed redactions for my review.
         Case 1:20-cv-03164-VSB Document 34 Filed 08/10/21 Page 2 of 2




 SO ORDERED.

Dated: August 10, 2021
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
